Citation Nr: 1122347	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

An April 2010 VA audiological report shows the greatest level of hearing loss among the audiological examination reports of record, and the results of this examination indicate that the Veteran has Level IV hearing in the right ear and Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

In June 2006 and again in May 2008, the RO sent the Veteran letters which informed him about the information and evidence not of record that was necessary to substantiate his claim; informed the Veteran about the information and evidence VA would seek to provide, and informed the Veteran about the information and evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records.  The Veteran was afforded VA examinations in August 2006 and April 2010.  In July 2008 the Veteran submitted a private audiological report in support of his claim.  The Veteran provided testimony at a hearing in April 2011.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the pertinent regulations for cases which involve exceptional patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86.  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In June 2004, service connection was granted for bilateral hearing and a 10 percent rating was assigned.  The Veteran submitted his claim for an increased rating in April 2006.  At his April 2011 hearing the Veteran's representative noted that the Veteran's hearing loss disability had worsened since a May 2004 VA examination.  The Veteran testified that the last time he saw a private audiologist was in June 2008.  The Veteran stated that he had difficulty wearing his hearing aids.

The Veteran was provided VA audiological examinations in August 2006 and in April 2010.  The Veteran submitted a copy of a June 2008 private audiological examination report.  The April 2010 VA examination report shows the greatest level of hearing loss since he submitted a claim for an increased rating and will therefore be used to determine the Veteran's disability rating.

The April 2010 VA audiometric evaluation of the right ear revealed puretone thresholds, in decibels, of 30, 35, 70, 75, and 70 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 63 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 25, 40, 70, 80, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 66 decibels.  Speech recognition ability was 80 percent in the right ear and 84 percent in the left ear. 

The Board finds that neither ear shows an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.  Applying the results of the April 2010 VA examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 63 decibels and 80 percent speech discrimination, showing his hearing loss to be Level IV impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 66 decibels and 84 percent speech discrimination, which is also Level III impairment under Table VI.  These levels of impairment, in turn, correlate to a 10 percent rating under 38 C.F.R. § 4.85, Table VII.

As noted above, the August 2006 VA audiometric examination report and the June 2008 private audiometric report reveal less hearing loss disability than reflected by the April 2010 VA audiometric examination report.  Consequently those examination reports would not entitle the Veteran to a rating in excess of 10 percent either.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Although the August 2006 and April 2010 VA examiners did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran for the reasons discussed below, and the Board may proceed with a decision.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Martinak, 21 Vet. App. at 455.

Although the August 2006 and April 2010 VA examiners did not explicitly address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record adequately addresses this question.  In May 2004, the Veteran reported difficulty understanding speech on the telephone, at work, and when there was background noise.  At his hearing it was noted that the Veteran had difficulty with normal conversations and telephones.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  In this case, the Schedule is not inadequate.  The Schedule does provide for higher ratings for the service-connected hearing loss.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.

Although the Board recognizes and has considered the Veteran's complaints of difficulty in hearing associated with his service-connected hearing loss, the Board notes that even the schedular rating criteria provide for ratings based on exceptional hearing patterns, which are not demonstrated in this case.  In addition, the record reflects that the Veteran has not required frequent hospitalizations for his hearing loss.  Further, there is no indication that the hearing loss alone significantly interferes with employment.  In sum, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned schedular rating.  For these reasons, referral for an extra-schedular rating is not warranted.

The Veteran has not met the criteria for a rating in excess of 10 percent at any time for his bilateral hearing loss.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the preponderance of the evidence is against the Veteran's claim and an increased rating for bilateral hearing loss is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


